Citation Nr: 0806879	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for valvular heart disease, 
claimed to include heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from January 1955 to 
November 1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board remanded the case for additional development in 
September 2005, and denied service connection for the claimed 
disability in June 2007.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2007, the Court granted the 
Secretary's motion and returned the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Secretary's motion notes that the Board's September 2005 
instructions required that a VA medical opinion be obtained 
that specifies the diagnosis or diagnoses of the veteran's 
heart disease and states whether each diagnosis is related to 
active service, and more specifically, to the heart murmur 
noted in service.  The motion noted that the opinion in the 
November 2006 examination report concluded that the veteran 
had coronary artery disease and insignificant valvular 
disease, which are not related to service, but that the 
examiner did not discuss the in-service diagnosis of heart 
murmur.  The motion added that remand was required, pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998) (remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders), to 
ensure that the veteran is provided with an adequate medical 
examination or opinion that complies with the Board's remand 
order.

If an additional examination is scheduled, the appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

The Board also notes that the veteran's service medical 
records contained in the claims folder include the November 
1958 separation examination report, which indicates that the 
veteran was hospitalized at Loring Air Force Base from 
September 31, 1958 to October 8, 1958, and at Westover Air 
Force Base from October 8, 1958 to October 17, 1958.  
Although the record shows that some attempts were apparently 
made to obtain the clinical records of hospitalization in 
connection with the veteran's claim denied in 1959, the 
veteran's claims folder does not contain the clinical records 
of these hospitalizations.  Attempts should be made to obtain 
these records until it is concluded that further attempts to 
obtain these records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Obtain the clinical records of the 
veteran's hospitalization at Loring Air 
Force Base from September 31, 1958 to 
October 8, 1958, and at Westover Air Force 
Base from October 8, 1958 to October 17, 
1958.  If it is determined that further 
attempts to obtain these records would be 
futile, the basis for that determination 
should be documented in the veteran's 
claims folder.

2.  Return the veteran's claims folder to 
the physician who performed the November 
2006 examination.  Ask the examiner to 
discuss specifically the references to the 
veteran's heart murmur during his active 
military service and to explain whether 
the diagnoses in the November 2006 
examination report are at least as likely 
as not (i.e., probability of 50 percent or 
greater) related to the heart murmur noted 
in service.

If the November 2006 examiner is 
unavailable or unable to give the 
requested opinion, schedule the veteran 
for an examination by a medical doctor, 
preferably a cardiologist, to examine the 
veteran and then issue a written report 
addressing the following:

The physician should (a) render a specific 
diagnosis of what valvular heart disease 
or other cardiovascular disease, if any, 
the veteran currently has; and (b) for 
each diagnosis, indicate whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by a 
probability greater than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) that each such 
disorder is related to active service, and 
more specifically, to the heart murmur 
noted in service.  To comply with the 
Secretary's motion, the examiner should 
specifically discuss the heart murmur 
noted in service.

The veteran's claims folder, which should 
include a complete copy of this remand 
order and all service medical records, 
should be made available to the examiner.

If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state and explain the 
reasons therefor. The examiner also should 
conduct or order diagnostic testing as 
deemed warranted.

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



